ON MOTION TO MODIFY OPINION.
On motion of the Attorney General the opinion herein is modified in the manner and for the reasons stated in the Per Curiam in State of Missouri, respondent, v. John Brown, appellant, 341 Mo. 53, 112 S.W.2d 568. The judgment on the verdict herein convicting appellant of murder in the first degree and inflicting capital punishment is hereby affirmed; and the cause is remanded to the trial court with directions to have the appellant brought before it and to impose a sentence of death by lethal gas in accordance with the provisions of Laws 1937, pages 222, 223. *Page 64